Appeal from a judgment of the County Court of Schenectady County, rendered November 20, 1975, convicting defendant upon his plea of guilty to one count of robbery in the first degree and one count of robbery in the second degree. Upon his plea of guilty, the defendant received a sentence of 3 to 10 years on his plea to robbery, first degree, and 0 to 5 years on his plea of guilty to robbery, second degree, said sentences to run concurrently. The defendant contends, inter alia, that his motion to suppress his confession was improperly denied. We have examined the record and find that there is ample evidence to support the decision of the trial court that the defendant’s confession was voluntary. We find no merit to defendant’s contention that the sentences imposed upon him were harsh and excessive. Nor do we find that the trial court abused its discretion in denying him youthful offender treatment in view of the nature of the crimes and particularly in view of the fact that defendant had previously been adjudged to be a youthful offender in an unrelated matter. We have examined the remainder of defendant’s contentions and find them to be without merit. Judgment affirmed. Greenblott, J. P., Kane, Mahoney, Main and Herlihy, JJ., concur.